Exhibit 10.10 Execution Copy AMENDMENT NO. 2 TO SERIES A PREFERRED STOCK PURCHASE AGREEMENT This AMENDMENT NO. 2 (this “Amendment”) to that certain Series A Preferred Stock Purchase Agreement, dated as of February 18, 2016 (as amended by that certain Amendment No. 1 to Series A Preferred Stock Purchase Agreement, dated as of March 3, 2016, the “Agreement”), by and among TARGA RESOURCES CORP., a Delaware corporation (the “Company”), and Stonepeak Target Holdings LP, a Delaware limited partnership (the “Purchaser”), is made as of March 15, 2016, by and between the Company and the Purchaser. Capitalized terms used but not defined herein have the meanings given such terms in the Agreement.
